EXHIBIT 10.1
 
 
PRIVATEBANCORP, INC.
 
STOCK PURCHASE AGREEMENT
 
Dated as of 3:00 p.m. EST, November 26, 2007
 
To Each of the Purchasers Listed in the Attached Schedule of Purchasers:
 
Ladies and Gentlemen:
 
The undersigned, PrivateBancorp, Inc., a Delaware corporation (the
“Corporation”), hereby agrees with you as follows:
 
1.             AUTHORIZATION; SALE AND PURCHASE OF SHARES
 
1.1           Authorization of Shares.  The Corporation has duly authorized the
issuance and sale of up to an aggregate of 5,581,680 shares of its Common Stock,
no par value (the “Shares”), and up to an aggregate of 1,428.074 shares of its
Series A Junior Nonvoting Preferred Stock (the “Preferred Stock”).
 
1.2           Sale and Purchase of Shares and Preferred Stock.  Subject to the
terms and conditions herein provided, the Corporation hereby agrees to sell to
the several purchasers listed in the Schedule of Purchasers attached as
Schedule I hereto (each, a “Purchaser” and collectively, including the
Institutional Purchaser (as defined below) the “Purchasers”), and each
Purchaser, severally and not jointly, agrees to purchase from the Corporation,
at the Closing provided for in Section 2 hereof, up to that number of Shares and
number of shares of Preferred Stock specified opposite its name in the Schedule
of Purchasers.  The purchase price for each Share shall be equal to the price
per Share as reflected on the signature pages hereof; provided, however, that in
the case of any Purchaser, such price per Share shall not be less than the
official Nasdaq Consolidated Closing Bid Price as of 1:00 p.m. EST on November
23, 2007 (the “Share Bid Price”) and the price per each share of Preferred Stock
shall not be less than an amount equal to 1,000 multiplied by the Share Bid
Price; provided further, the aggregate purchase price of all Shares and shares
of Preferred Stock to be acquired by the Institutional Purchaser (as defined
below) shall be approximately $100 million.  The Institutional Purchaser agrees
to purchase, on the Closing Date, that number of Shares with an aggregate
purchase price equal to approximately $59.0 million, and that number of shares
of Preferred Stock consistent with the terms, powers, preferences and other
rights as set forth in the Form of Certificate of Designations of such Preferred
Stock attached hereto as Exhibit B (the “Certificate of Designations”), with an
aggregate purchase price equal to $41.0 million.  Each Purchaser’s obligations
hereunder are several and not joint obligations, and no Purchaser shall have any
liability to any person or entity for the performance or nonperformance by any
other Purchaser hereunder.  Each Purchaser other than the Institutional
Purchaser understands and acknowledges that the actual number of Shares sold to
each Purchaser other than the Institutional Purchaser shall be determined by the
Corporation and the Corporation shall have the right to accept or reject in
whole or in part such Purchaser’s subscription to purchase Shares hereunder
and/or to limit such Purchaser’s investment hereunder to a specific dollar
amount and/or percentage of the total aggregate number
 
 

--------------------------------------------------------------------------------


 
of Shares to be sold.  Each Purchaser also understands and acknowledges that it
has made its own review of the investment merits and risks of the Shares, and
with respect to the Institutional Purchaser the shares of Preferred Stock, is
not relying on the Institutional Purchaser and is acting separately and
independently of the Institutional Purchaser in making its investment in the
Shares, and with respect to the Institutional Purchaser the shares of Preferred
Stock.
 
As used in this Agreement, the term “Institutional Purchaser” means
collectively, GTCR Fund IX/A, L.P., a Delaware limited partnership, GTCR Fund
IX/B, L.P., a Delaware limited partnership and GTCR Co-Invest III, L.P., a
Delaware limited partnership.
 
2.            THE CLOSING.
 
2.1           Time and Place of the Closing.  Subject to Section 3 hereof,
payment of the purchase price for and delivery of the Shares and the Preferred
Stock shall be made at the offices of Vedder, Price, Kaufman & Kammholz, P.C.,
or at such other place or in such other manner as may be agreed upon by the
Corporation and the Institutional Purchaser, at 10:00 a.m., Chicago, Illinois
time, on December 11, 2007, or at such other time or date as the Institutional
Purchaser and the Corporation may mutually determine (such date and time of
payment and delivery being herein called the “Closing Date”).  Notwithstanding
the foregoing, in the event the conditions to the Institutional Purchaser’s
obligations to consummate the Transactions in Section 3.1(c) or Section 3.1(d)
have not been satisfied prior to December 11, 2007, then the parties hereto
shall work in good faith with the applicable Governmental Authorities (as
defined below) to obtain such governmental approvals or authorizations and shall
use commercially reasonable efforts to modify the terms of this Agreement and
the agreements and exhibits contemplated herein to obtain such governmental
approvals and authorizations; provided that none of such changes shall be
inconsistent with the terms of this Agreement (including without limitation the
ability of the Institutional Purchaser to appoint a director or observer
pursuant to Section 5.3 below) without the consent of the Institutional
Purchaser in its sole discretion.  In such event, the Institutional Purchaser
and the Corporation shall mutually determine the date and time of the Closing;
provided that the Closing Date shall not be extended beyond January 31, 2008
without the consent of the Institutional Purchaser.
 
2.2           Delivery of and Payment for the Shares.  At the Closing, the
Corporation shall deliver to each Purchaser certificates evidencing the Shares
and, in the case of the Institutional Purchaser, the shares of Preferred Stock,
to be purchased by it (as indicated opposite such Purchaser’s name on Schedule I
hereto), dated the Closing Date and bearing appropriate legends as hereinafter
provided for, and registered on the books and records of the Corporation in such
Purchaser’s name, against payment in full at the Closing of the aggregate
purchase price therefor by wire transfer of immediately available funds for
credit to such account as the Corporation shall direct in writing prior to the
Closing Date no later than 9:00 a.m., Chicago, Illinois time, on the Closing
Date.
 
3.            CONDITIONS TO CLOSING
 
3.1           Conditions to the Purchasers’ Obligations.  The obligations of
each Purchaser hereunder are subject to the accuracy, as of the date hereof and
on the Closing Date, of the representations and warranties of the Corporation
contained herein, and to the performance by
 
 
2

--------------------------------------------------------------------------------


 
the Corporation of its obligations hereunder and to each of the following
additional terms and conditions:
 
(a)           The Corporation will have furnished to the Purchasers a
certificate, dated the Closing Date, executed on behalf of the Corporation by
each of the Chairman of the Board, the Chief Executive Officer and President,
and the Chief Financial Officer of the Corporation, stating that:
 
(i)           The representations, warranties and agreements of the Corporation
in Section 4.1 hereof are true and correct as of the Closing Date and the
Corporation has complied with all its agreements contained herein; and
 
(ii)           Such officers have carefully examined the Disclosure Materials
(as defined in Section 4.1(f) hereof) and, in their opinion, as of their
respective dates (except to the extent superseded by statements in later-filed
documents comprising part of the Disclosure Materials), and as of the Closing
Date, the Disclosure Materials do not contain any untrue statement of a material
fact nor omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;
 
(b)           From November 20, 2007 to the Closing Date, there shall not have
been any event or series of events, change, occurrence or development or a state
of circumstances or facts (including any events, changes, occurrences,
developments, state of circumstances or facts existing prior to November 20,
2007 but which become known during such period), that, individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect (as defined in Section 4.1(h) hereof).
 
(c)           Except as set forth in Section 2.1 above, any authorizations,
consents, commitments, agreements, orders or approvals of, or declarations or
filings with, or expirations of waiting periods imposed by, any federal, state
or local court or governmental or regulatory agency or authority or applicable
stock exchange or trading market (any such court, agency, authority, exchange or
market, a “Governmental Authority”) required for the consummation of the
Transactions, as defined herein, (including without limitation the ability to
appoint a director pursuant to Section 5.3 below) shall have been obtained or
filed or shall have occurred and any such orders shall have become final,
non-appealable orders.
 
(d)           Except as set forth in Section 2.1 above, the Board of Governors
of the Federal Reserve System (the “Federal Reserve”) shall have issued a
written determination of non-control under both the Bank Holding Company Act
(the “BHC Act”) and the Change in Bank Control Act (the “CIBC Act”) on the
Institutional Purchaser’s ownership of up to 9.9% of the Corporation’s Common
Stock and Preferred Stock which is convertible into up to an additional 5% of
the Corporation’s Common Stock in form and substance satisfactory to the
Institutional Purchaser (including without limitation the ability to appoint a
director pursuant to Section 5.3 below) (collectively, a “Fed Determination”)
and none of the Federal Reserve or any other Governmental Authority shall have
imposed or required any changes that are inconsistent with this Agreement and
the Transactions that are not acceptable to the Institutional Purchaser in its
sole discretion.
 
 
3

--------------------------------------------------------------------------------


 
(e)           The Corporation and each Purchaser shall have entered into that
certain Preemptive and Registration Rights Agreement, dated as of the Closing
Date, between the Corporation and each Purchaser, in the form of Exhibit C
hereto, which provides the Institutional Purchaser with certain pre-emptive
rights relating to certain equity securities of the Corporation and provides
each of the Institutional Purchaser and the other Purchasers with certain
registration rights with respect to the Shares and the shares of Common Stock
issuable upon conversion of the Preferred Stock being purchased hereunder (the
“Preemptive and Registration Rights Agreement”).
 
(f)           Prior to the issuance of the Preferred Stock, the Corporation
shall have made any filings, including the Certificate of Designations, and
received any necessary approvals under the General Corporation Law of the State
of Delaware (the “DGCL”) in order to amend its Certificate of Incorporation to
provide for the establishment and designation of the Preferred Stock on the
terms set forth in the Certificate of Designations and the issuance of such
shares to the Institutional Purchaser.
 
(g)           Vedder, Price, Kaufman & Kammholz, P.C., counsel to the
Corporation, shall have furnished to the Purchasers its written opinion,
addressed to the Purchasers and dated the Closing Date, substantially to the
effect set forth in Exhibit A hereto.
 
(h)           The Purchasers other than the Institutional Purchaser,
collectively, shall purchase at the Closing Shares with an aggregate purchase
price equal to at least Seventy-Five Million Dollars ($75,000,000).
 
3.2           Conditions to the Corporation’s Obligations.
 
(a)           The obligations of the Corporation hereunder are subject to the
accuracy, as of the date hereof and as of the Closing Date, of the
representations and warranties of each Purchaser contained herein and to the
performance by each Purchaser of its obligations hereunder;
 
(b)           The Institutional Purchaser shall have received any and all
necessary federal, state, governmental agency and bank regulatory approvals
necessary for the purchase by the Institutional Purchaser of the Shares and the
Preferred Stock pursuant to this Agreement, and any and all applicable waiting
periods upon which such approvals are conditioned shall have expired; and
 
(c)           The Corporation and each Purchaser shall have entered into the
Preemptive and Registration Rights Agreement.
 
4.             REPRESENTATIONS AND WARRANTIES
 
4.1           Representations, Warranties and Agreements of the
Corporation.  The Corporation represents and warrants to, and agrees with each
Purchaser that as of the date hereof:
 
(a)           The authorized capital stock of the Corporation consists of
39,000,000 shares of Common Stock, no par value, of which 22,778,374 shares are
outstanding as of the date
 
 
4

--------------------------------------------------------------------------------


 
of this Agreement and 1,000,000 shares of preferred stock, no par value, of
which no shares are outstanding as of the date of this Agreement.
 
(b)           Since December 31, 2006, the Corporation and each Subsidiary have
filed all material reports, registrations and statements, together with any
required amendments thereto, that it was required to file with the Federal
Reserve, the Securities and Exchange Commission (the “SEC”), the Office of
Thrift Supervision (the “OTS”), the Federal Deposit Insurance Corporation (the
“FDIC”) and any other applicable federal or state securities or banking
authorities, except where the failure to file any such report, registration or
statement would not reasonably be expected to have a Material Adverse
Effect.  All such reports and statements filed with any such regulatory body or
authority are collectively referred to herein as the “Corporation Reports”.  As
of their respective dates, the Corporation Reports complied as to form in all
material respects with all the rules and regulations promulgated by the Federal
Reserve, the OTS, the FDIC and any other applicable foreign, federal or state
securities or banking authorities, as the case may be.
 
(c)           The records, systems, controls, data and information of the
Corporation and the Subsidiaries are recorded, stored, maintained and operated
under means (including any electronic, mechanical or photographic process,
whether computerized or not) that are under the exclusive ownership and direct
control of the Corporation or the Subsidiaries or their accountants (including
all means of access thereto and therefrom). The Corporation (i) has implemented
and maintains disclosure controls and procedures (as defined in Rule 13a-15(e)
under the Exchange Act) to ensure that material information relating to the
Corporation, including the Subsidiaries, is made known to the chief executive
officer and the chief financial officer of the Corporation by others within
those entities, and (ii) has disclosed, based on its most recent evaluation
prior to the date hereof, to the Corporation’s outside auditors and the audit
committee of the Corporation’s Board of Directors (A) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting (as defined in Rule 13a-15(f) under the
Exchange Act) that are reasonably likely to adversely affect the Corporation’s
ability to record, process, summarize and report financial information and (B)
any fraud, whether or not material, that involves management or other employees
who have a significant role in the Corporation’s internal controls over
financial reporting. As of the date hereof, to the knowledge of the Corporation,
there is no reason that its outside auditors and its chief executive officer and
chief financial officer will not be able to give the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to
Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when next
due.
 
(d)           Except as previously disclosed in writing to the Institutional
Purchaser, since September 30, 2007, no change has occurred and no circumstances
exist (including any changes, occurrences, circumstances or facts existing prior
to September 30, 2007 but which become known on or after September 30, 2007)
that is not disclosed in the Disclosure Materials which, individually or in the
aggregate, have had or are reasonably likely to have a Material Adverse Effect.
 
(e)           The Corporation and each Subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, any governmental entities that are required in order to
carry on their business as presently
 
 
5

--------------------------------------------------------------------------------


 
conducted and that are material to the business of the Corporation or such
Subsidiary, except where the failure to have such permits, licenses,
authorizations, orders and approvals or the failure to make such filings,
applications and registrations would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and all such permits,
licenses, certificates of authority, orders and approvals are in full force and
effect and, to the knowledge of the Corporation, no suspension or cancellation
of any of them is threatened, and all such filings, applications and
registrations are current.
 
(f)           The Corporation has timely filed all documents required to be
filed with the SEC pursuant to Section 13(a) or 15(d) and Section 14(a) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  The
Corporation has furnished to each Purchaser or otherwise made available a copy
of each of the following:  (i) the Corporation’s Annual Report on Form 10-K for
the year ended December 31, 2006, as filed with the SEC; (ii) the Corporation’s
proxy statement for its 2007 Annual Meeting of Stockholders held on April 26,
2007, as filed with the SEC on March 14, 2007; (iii) the Corporation’s Quarterly
Reports on Form 10-Q for the quarters ended March 31, 2007, June 30, 2007 and
September 30, 2007, as filed with the SEC; and (iv) the Corporation’s Current
Reports on Form 8-K as filed with the SEC since December 31, 2006 (items (i)
through (iv) collectively, the “Disclosure Materials”), which Disclosure
Materials include, among other things, audited consolidated financial statements
of the Corporation for its fiscal years ended December 31, 2005 and 2006, and
unaudited interim financial statements of the Corporation for each of its fiscal
quarters ended March 31, 2007, June 30, 2007 and September 30, 2007,
respectively.  As of the date hereof and as of the Closing Date, each of the
documents comprising a part of the Disclosure Materials, when such documents are
considered together as a whole, did not contain or will not contain any untrue
statement of material fact or omitted to state or will not omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(g)           Based upon the representations and warranties of each Purchaser
contained herein, the Corporation is not required by applicable law or
regulation in connection with the offer, sale and delivery of the Shares to the
Purchasers and, in the case of the Preferred Stock, to the Institutional
Purchaser, in the manner contemplated by this Agreement to register the Shares
or the Preferred Stock under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws.
 
(h)           The Corporation and each of the Corporation’s subsidiaries listed
on Schedule II hereto (collectively the “Subsidiaries”) (i) have been duly
incorporated or organized and are validly existing in good standing under the
laws of their respective jurisdictions of incorporation or organization,
(ii) are duly qualified to do business and are in good standing as foreign
corporations or organizations in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, except where the failure to be so qualified would
not reasonably be expected to result in any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Corporation and its Subsidiaries (taken as a whole),
or which would not reasonably be expected to materially and adversely affect the
assets or properties of the Corporation and its Subsidiaries (taken as a whole),
or which would not reasonably be expected to materially and adversely affect the
Transactions as defined herein (individually or in the
 
 
6

--------------------------------------------------------------------------------


 
aggregate, a “Material Adverse Effect”, except that the mere filing of any
action, claim, suit or order relating to any actual or threatened litigation
involving the Corporation, any of its Subsidiaries or any of its employees after
the date of this Agreement (rather than the actual facts and circumstances
underlying such action, claim, suit or order) shall not be deemed a “Material
Adverse Effect”); and (iii) have all corporate power and authority necessary to
own or hold their respective properties and to conduct the businesses in which
they are currently engaged.
 
(i)           All of the issued shares of capital stock of the Corporation have
been duly and validly authorized and issued, are fully paid and non-assessable
and no such shares were issued in violation of the preemptive or similar rights
of any security holder of the Corporation.  No person has any preemptive or
similar right to purchase any shares of capital stock of the
Corporation.  Except as disclosed in the Disclosure Materials and for the
3,882,831 shares of Common Stock reserved for issuance under the Corporation’s
equity compensation or other employee benefit or compensation plans,
arrangements, or agreements, there are no outstanding warrants, options or other
rights to subscribe for or purchase any of the Corporation’s capital stock and
no restrictions upon the voting or transfer of any capital stock of the
Corporation pursuant to the Corporation’s charter or bylaws or any agreement or
other instrument to which the Corporation is a party or by which the Corporation
is bound.
 
(j)           The Shares have been duly authorized by the Corporation and, when
issued and delivered by the Corporation against payment therefor in the manner
contemplated by this Agreement, will be validly issued, fully paid and
non-assessable, and there are no preemptive rights relating to the issuance of
the Shares.  The shares of Preferred Stock have been duly authorized by the
Corporation and, when issued and delivered by the Corporation against payment
therefore in the manner contemplated hereunder, will be validly issued, fully
paid and non-assessable, and there are no preemptive rights relating to the
issuance of the Preferred Stock to be issued to the Institutional Purchaser
pursuant to this Agreement.
 
(k)           This Agreement has been duly authorized, executed and delivered by
the Corporation and constitutes a valid and legally binding agreement of the
Corporation enforceable against the Corporation in accordance with its terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, and
general equitable principles (whether considered in a proceeding in equity or at
law).
 
(l)           The execution, delivery and performance of this Agreement, the
issuance and sale of the Shares and the Preferred Stock in the manner
contemplated hereby, and the consummation of the transactions contemplated
herein (collectively, the “Transactions”), will not violate any of the
provisions of the Certificate of Incorporation, including the Certificate of
Designations, or By-laws of the Corporation; and no consent, approval,
authorization or order of, or filing or registration with any such person
(including, without limitation, any such court or governmental agency or body)
is required for the consummation of the Transactions by the Corporation, except
such as may be required under state securities laws or Regulation D under the
Securities Act, or required by The Nasdaq Stock Market, and with respect to the
Preferred Stock, as required under the DGCL.
 
 
7

--------------------------------------------------------------------------------


 
(m)           The audited consolidated financial statements (including the
related notes) included or incorporated in the Disclosure Materials present
fairly, in all material respects, the financial condition and results of
operations of the Corporation and its subsidiaries, at the dates and for the
periods indicated, and have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved.
 
(n)           Except as disclosed in the Disclosure Materials or as previously
disclosed to the Institutional Purchaser in writing, there is no action, suit or
proceeding before or by any court or governmental agency or body or any labor
dispute now pending or, to the knowledge of the Corporation, threatened against
the Corporation or any of its Subsidiaries, which would reasonably be expected
to have a Material Adverse Effect.  To the best knowledge of the Corporation,
all pending legal, arbitral or governmental proceedings or investigations to
which the Corporation or any of its Subsidiaries are a party or have been
threatened, or of which any of their assets or properties is the subject which
are not described in the Disclosure Materials, including ordinary routine
litigation incidental to the business of the Corporation or any of its
Subsidiaries, are, considered in the aggregate, not material to the Corporation
and its Subsidiaries.
 
(o)           No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal restraint or prohibition preventing the consummation of the Transactions
is in effect.
 
(p)           Since December 31, 2006, neither the Corporation nor any
Subsidiary has engaged in conduct that it knew to be a violation of any
applicable law or contractual obligation relating to the recruitment, hiring,
extension of offers of employment, retention or solicitation of any current
employee of the Corporation or any Subsidiary.
 
(q)           No broker’s, finder’s, investment banker’s or similar fee or
commission has been paid or will be payable by the Corporation with respect to,
or for any services rendered to the Corporation ancillary to, the offer, issue
and sale of the Shares and Preferred Stock contemplated by this Agreement other
than, to the extent set forth in Schedule 4.1(r) to this Agreement, (i) fees
payable to Morgan Stanley & Co. Incorporated (“Morgan Stanley”) for acting as
financial advisor to the Corporation in connection with the Transactions,
(ii) fees payable to Keefe, Bruyette & Woods, Inc. (“KBW”) for acting as
financial advisor to the Corporation in connection with the Transactions, and
(iii) fees payable to William Blair & Company, L.L.C. (“Blair”) for acting as a
financial sub-advisor to the Corporation in connection with the Transaction,
each of which will be paid by the Corporation.
 
(r)           Neither the Corporation nor, to the best of its knowledge, anyone
acting on its behalf (excluding Morgan Stanley, Blair, Baird (as defined below),
Mesirow (as defined below) and each of its affiliates, as to which no
representation is made) has offered the Shares or Preferred Stock or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any person through
any “general solicitation” or “general advertising” (as such terms are used in
Rule 502(c) of the Securities Act).  Neither the Corporation nor, to the best of
its knowledge, anyone acting on its behalf (excluding Morgan Stanley, Blair,
Baird, Mesirow and each of its affiliates, as to which no representation is
made) has taken, or will take, any action that would subject the issuance or
 
 
8

--------------------------------------------------------------------------------


 
sale of the Shares or the Preferred Stock to the registration requirements of
Section 5 of the Securities Act.
 
4.2           Representations and Warranties and Agreements of the
Purchasers.  Each Purchaser, or with respect to paragraph 4.2(k) below, only the
Institutional Purchaser, named on Schedule I, severally and not jointly,
represents and warrants to, and agrees with the Corporation that, as of the date
hereof:
 
(a)           Such Purchaser has full power and authority to enter into this
Agreement and this Agreement constitutes a valid and legally binding obligation
of such Purchaser, enforceable against such Purchaser in accordance with its
terms, subject to the effects of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditor’s rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).
 
(b)           If the Purchaser is a corporation, partnership, limited liability
company, trust, or other entity, it represents that:  (i) it is duly organized,
validly existing and in good standing in its jurisdiction of incorporation or
organization and has all the requisite power and authority to purchase the
Shares as provided herein; (ii) it is not an “investment company”, as that term
is defined in the 1940 Act or the rules and regulations promulgated thereunder;
(iii) such investment does not result in any violation of, or conflict with, any
term or provision of the charter or bylaws of the Purchaser or any other
instrument or agreement to which the Purchaser is a party or by which it is
bound; and (iv) such investment has been duly authorized by all necessary action
on behalf of the Purchaser.
 
(c)           If the Purchaser is purchasing the Shares or any Preferred Stock
in a representative or fiduciary capacity, the representations and warranties
contained herein (and in any other written statement or document delivered to
the Corporation in connection herewith) shall be deemed to have been made on
behalf of the person or persons for whom such Shares or Preferred Stock are
being purchased.
 
(d)           If the Purchaser is a corporation or a partnership, the Purchaser
and the person signing this Agreement on its behalf hereby represent and warrant
that the information contained in this Agreement and any Offeree Questionnaire
completed on behalf of such corporation or partner of such partnership is true
and correct with respect to such stockholders or partners (and if any such
stockholder or partner is itself a corporation or a partnership, with respect to
all persons having an interest in such corporation or partnership, whether
directly or indirectly) and that the Purchaser and the person signing this
Agreement have made due inquiry to determine the truthfulness and accuracy of
such information.
 
(e)           Such Purchaser is purchasing the Shares, and with respect to the
Institutional Purchaser the shares of Preferred Stock, for Purchaser’s own
account and not with a view to or for sale in connection with any distribution
thereof in a transaction that would violate or cause a violation of the
Securities Act or the securities laws of any state or any other applicable
jurisdiction.  If the Purchaser is an entity, the Purchaser has not been
organized solely for the purpose of acquiring the Shares or Preferred Stock.
 
 
9

--------------------------------------------------------------------------------


 
(f)           Such Purchaser is an “accredited investor” as defined in
Rule 501(a) promulgated under the Securities Act and understands and agrees that
the offer and sale of the Shares to Purchasers hereunder, and with respect to
the Institutional Purchaser the shares of Preferred Stock hereunder, have not
been registered under the Securities Act or any state securities law in reliance
on the availability of an exemption from such registration requirements based on
the accuracy of the Purchaser’s representations in this Section 4.2.
 
(g)           In the normal course of such Purchaser’s business or affairs,
Purchaser invests in or purchases securities similar to the Shares and has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of purchasing the Shares, and with respect to
the Institutional Purchaser the shares of Preferred Stock.  Purchaser has
received and has carefully reviewed the Disclosure Materials and understands the
information contained therein and has relied solely upon the Disclosure
Materials and independent investigations made by him in making the decision to
invest in the Shares, and with respect to the Institutional Purchaser the shares
of Preferred Stock.  Purchaser understands that the Disclosure Materials contain
certain “forward-looking” information regarding the Corporation and its
business, and that the Corporation’s ability to predict results or the actual
effect of future plans or strategies is inherently uncertain, and undue reliance
should not be placed on such statements, and Purchaser is not relying on such
“forward-looking” information in deciding to purchase the Shares, and with
respect to the Institutional Purchaser the shares of Preferred Stock.  Purchaser
has had access to such financial and other information concerning the
Corporation and its Subsidiaries as Purchaser deemed necessary or desirable in
making a decision to purchase the Shares, and with respect to the Institutional
Purchaser the shares of Preferred Stock, including an opportunity to ask
questions and receive answers from officers of the Corporation and to obtain
additional information (to the extent the Corporation possessed such information
or could acquire it without unreasonable effort or expense) necessary to verify
the accuracy of any information furnished to Purchaser or to which Purchaser had
access.
 
(h)           Such Purchaser is not relying on the Corporation or any of its
affiliates or the Institutional Purchaser with respect to an analysis or
consideration of the terms of or economic considerations relating to an
investment in the Shares, or with respect to the Institutional Purchaser the
shares of Preferred Stock.  In regard to such considerations and analysis, the
Purchaser has relied on the advice of, or has consulted with, only his, her or
its own advisors, other than those advisors of the undersigned affiliated with
the Corporation or any of its affiliates.
 
(i)           Such Purchaser acknowledges and is aware that there are
substantial restrictions on the transferability of the Shares, and with respect
to the Institutional Purchaser the shares of Preferred Stock.  Purchaser
understands that the Shares and shares of Preferred Stock have not been
registered under the Securities Act and are “restricted securities” within the
meaning of Rule 144 and may not be sold, transferred, or otherwise disposed of
without registration under the Securities Act or an exemption
therefrom.  Purchaser further understands that the Shares purchased hereby will
be subject to a “Lock-up Period” as defined and described in Section 5.2
below.  Furthermore, Purchaser acknowledges that each certificate evidencing the
Shares purchased hereunder will bear a legend to the effect set forth below, and
each Purchaser covenants that, except to the extent such restrictions are waived
by the Corporation, such
 
 
10

--------------------------------------------------------------------------------


 
Purchaser shall not transfer the shares represented by any such certificate
without complying with the restrictions on transfer described in the legend
endorsed on such certificate:
 
(I)           THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION
THEREOF UNDER SUCH ACT OR COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT,
OR UNLESS THE CORPORATION HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO
THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.  (II) FURTHERMORE, THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN SECTION 5.2 OF THAT
CERTAIN STOCK PURCHASE AGREEMENT DATED AS OF NOVEMBER 26, 2007, A COPY OF WHICH
AGREEMENT IS ON FILE IN THE PRINCIPAL OFFICE OF THE CORPORATION.
 
Purchaser understands that the Shares, and with respect to the Institutional
Purchaser the shares of Preferred Stock, will not be, and except as provided in
the Preemptive and Registration Rights Agreement, Purchaser has no right to
require that the Shares or Preferred Stock be, registered under the Securities
Act.
 
If any Shares or shares of Preferred Stock become eligible for sale pursuant to
Rule 144(k) or any similar or successor provision, the Corporation shall, upon
the request of the holder of such Shares or shares of Preferred Stock pursuant
to this Agreement, remove the legend set forth in Section 4.2(i)(I) from the
certificates for such Shares or shares of Preferred Stock.  In addition, if in
connection with any transfer a holder of the Shares or shares of Preferred Stock
pursuant to this Agreement delivers to the Corporation an opinion of counsel
which (to the Corporation’s reasonable satisfaction) is knowledgeable in
securities law matters to the effect that no subsequent transfer of such Shares
or shares of Preferred Stock, as applicable, shall require registration under
the Securities Act, then the Corporation promptly upon such contemplated
transfer shall deliver new certificates for such Shares or shares of Preferred
Stock, as applicable, which do not bear the Securities Act legend set forth in
Section 4.2(i)(I).  In addition, the Corporation shall, upon the request of a
holder of such Shares or shares of Preferred Stock pursuant to this Agreement,
after the expiration of the transfer restrictions set forth in Section 5.2
remove the legend set forth in Section 4.2(i)(II) from the certificates for such
Shares or shares of Preferred Stock.
 
(j)           Such Purchaser acknowledges that Morgan Stanley was engaged by the
Corporation to act as its financial advisor in connection with the Transactions
and will receive a cash fee for its services, payable by the Corporation, as set
forth on Schedule 4.1(r) hereto.  Purchaser also acknowledges that KBW was
engaged by the Corporation to act as its financial advisor in connection with
the Transactions and will receive a cash fee plus reimbursement of fees and
expenses for its services, payable by the Corporation, as set forth on
Schedule 4.1(r) hereto. Furthermore, such Purchaser acknowledges that each of
Robert W. Baird & Co. Incorporated (“Baird”), William Blair & Company, L.L.C.
(“Blair”) and Mesirow Financial, Inc.
 
 
11

--------------------------------------------------------------------------------


 
(“Mesirow”) was engaged by the Corporation to act as a financial sub-advisor in
connection with the Transactions and that Blair will receive a cash fee for its
services, payable by the Corporation, as set forth on Schedule 4.1(r) hereto. To
the extent that each of Baird and Mesirow purchase Shares pursuant to this
Agreement, neither firm will be compensated for its services in connection with
the Transactions.
 
(k)           Institutional Purchaser represents and warrants that no
authorization, approval, consent, filing or registration with any federal
Governmental Authority, or to the actual knowledge of the Institutional
Purchaser any other Governmental Authority, is necessary in order to consummate
the Transactions at the Closing Date and, assuming receipt of the Fed
Determination, other than the Institutional Purchaser’s agreement with the
Federal Reserve to certain customary passivity requirements that permit the
Institutional Purchaser to have at least one director or one observer (in each
case as contemplated by Section 5.3) with the Federal Reserve, Institutional
Purchaser knows of no reason why any Governmental Authority, approvals or
actions necessary for it to purchase all shares subscribed for may be denied or
unduly delayed due solely to the nature of the Institutional Purchaser.
 
5.            ADDITIONAL AGREEMENTS
 
5.1           Availability of Information.  The Corporation agrees to use its
best efforts to timely file all periodic reports required under Sections 13(a),
15(d) and 14(a) of the Exchange Act and to maintain the listing of its Common
Stock, including the Shares, on the Nasdaq Global Select Market, the New York
Stock Exchange or other similar stock exchange for a period of at least three
years following the Closing Date.
 
5.2           Lock-up Agreement.  From and after the Closing Date until the
Lock-up Expiration Date (as defined below) (the “Lock-up Period”), the
undersigned Purchaser agrees that, without the prior written consent of the
Corporation, he, she or it shall not directly or indirectly (i) offer, transfer,
sell, contract to sell (including any short sale), grant any option to purchase
or otherwise dispose of any Shares of Common Stock purchased by the Purchaser
pursuant to this Purchase Agreement (including, without limitation, the shares
of Common Stock issuable upon the conversion of the Preferred Stock purchased by
the Institutional Purchaser pursuant to this Agreement and Shares of Common
Stock of the Corporation which may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the SEC), (ii) enter
into any Hedging Transaction (as defined below) involving the Shares purchased
by the undersigned pursuant to this Purchase Agreement, or shares of Common
Stock issuable upon the conversion of the Preferred Stock purchased by the
Institutional Purchaser pursuant to this Agreement, (iii) make any demand for,
or exercise any right with respect to, the registration of any Shares or any
security convertible into or exercisable or exchangeable for the Common Stock
purchased by the undersigned pursuant to this Purchase Agreement, or
(iv) publicly announce any intention to do any of the foregoing (each of the
foregoing referred to as a “Disposition”), except (a) in connection with a bona
fide pledge to, or similar arrangement in connection with a bona fide borrowing
from, a financial institution, (b) in the event of a change in control of the
Corporation whereby 25% or more of the Corporation’s outstanding voting stock is
acquired by a third party, (c) in the event that any necessary Governmental
Agency approvals that are a condition precedent to the Closing are not obtained
for any reason, (d) that the Purchaser may tender a proportionate part of its
Shares or shares of Common Stock
 
 
12

--------------------------------------------------------------------------------


 
issuable upon the conversion of the Preferred Stock purchased by the
Institutional Purchaser pursuant to this Agreement in the event of a tender
offer by a third party that is recommended or not opposed by the Corporation’s
Board of Directors, or (e) in the event that the independent directors serving
on the Corporation’s Board of Directors on the date of this Agreement no longer
constitute a majority of the Corporation’s Board of Directors.  The foregoing
restrictions shall not apply to transfers by a Purchaser of any or all of the
Shares purchased by the Purchaser pursuant to this Agreement or shares of Common
Stock issuable upon the conversion of the Preferred Stock purchased by the
Institutional Purchaser pursuant to this Agreement to any affiliate of the
Purchaser or to a foundation or charitable organization, provided that such
transferee agrees in writing to the terms of this Section 5.2.  The foregoing
restriction is expressly intended to preclude the undersigned from engaging in
any Hedging Transaction or other transaction which is designed to or reasonably
expected to lead to or result in a Disposition during the Lock-Up Period even if
the securities would be disposed of by someone other than the
undersigned.  “Hedging Transaction” means any short sale (whether or not against
the box) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Common Stock.  For purposes of this
Agreement, the “Lock-up Expiration Date” means:  (1) with respect to one-half of
the Shares purchased by Purchaser hereunder and shares of Common Stock issuable
upon the conversion of the Preferred Stock purchased by the Institutional
Purchaser pursuant to this Agreement, in the aggregate, the first anniversary of
the Closing Date; and (2) with respect to the remaining one-half of the Shares
purchased by Purchaser hereunder and shares of Common Stock issuable upon the
conversion of the Preferred Stock purchased by the Institutional Purchaser
pursuant to this Agreement, in the aggregate, the second anniversary of the
Closing Date; provided, however, that in the case of any event specified in
clause (b) or (e) above, the “Lock-up Expiration Date” means the date of such
event, and in the case of any event specified in clause (c) above, the “Lock-up
Expiration Date” means: (x) with respect to one-half of the Shares purchased by
Purchaser hereunder and shares of Common Stock issuable upon the conversion of
the Preferred Stock purchased by the Institutional Purchaser pursuant to this
Agreement, in the aggregate, six months from the Closing Date and (y) with
respect to the other one-half of the Shares purchased by Purchaser hereunder and
shares of Common Stock issuable upon the conversion of the Preferred Stock
purchased by the Institutional Purchaser pursuant to this Agreement, in the
aggregate, the first anniversary of the Closing Date.  The undersigned agrees
that the Corporation may (i) with respect to any Shares purchased hereunder and
shares of Common Stock issuable upon the conversion of the Preferred Stock
purchased by the Institutional Purchaser pursuant to this agreement, cause the
transfer agent for the Corporation to note stop transfer instructions with
respect to such shares on the transfer books and records of the Corporation and
(ii) with respect to any Shares or shares of Common Stock issuable upon the
conversion of the Preferred Stock purchased by the Institutional Purchaser
pursuant to this agreement for which the undersigned is the beneficial holder
but not the record holder, cause the record holder of such shares to cause the
transfer agent for the Corporation to note stop transfer instructions with
respect to such shares on the transfer books and records of the Corporation,
until the Lock-up Expiration Date with respect to all the shares purchased
hereby.
 
 
13

--------------------------------------------------------------------------------


 
5.3           Directorship.
 
(a)           The Corporation agrees that, prior to the Closing Date, the Board
of Directors of the Corporation (the “Board”) will increase the size of the
Board if necessary to effect the provisions of this Section 5.3, and designate
and take any and all actions necessary to appoint the designee of the
Institutional Purchaser (such person and any successor designated by the
Institutional Purchaser, the “Board Representative”), as a Class III member of
the Board with a term expiring in 2010 and as a member of the Executive and
Planning Committee, and any successor or comparable committees thereto.  The
Corporation agrees that such designation and appointment of the Board
Representative does not require any prior notice to or approval by any
Governmental Authority.  The Board Representative shall initially be Collin E.
Roche unless the Institutional Purchaser otherwise notifies the Corporation in
writing at least two days prior to the Closing Date.  The Corporation further
agrees that it will (i) nominate the Board Representative for election to the
Board at every annual or special meeting of the Corporation’s stockholders to
elect any Class III director (or if the Board ceases to be so classified, to
elect one director) to serve as member of the Board for the applicable term,
(ii) recommend to the stockholders that they vote to elect the Board
Representative as a member of the Board at any such meeting, and (iii) include
such recommendation in a timely manner in any proxy or other communication with
the Corporation’s stockholders or the public regarding such election.  If the
Board Representative fails to complete any term of office to which he is
appointed or elected in accordance with this Section 5.3, whether due to his
death, resignation, retirement, disqualification, or removal, the Board shall
vote for and take any and all actions necessary to appoint such other designee
of the Institutional Purchaser as the Board Representative to complete the
remainder of such term.  The Board Representative may resign from the Board at
any time by giving written notice to the Corporation at its principal executive
office, and such resignation shall be effective without acceptance when the
notice is given to the Corporation, unless a later effective time is specified
in the notice.  Notwithstanding the above, except as specifically set forth
above, nothing in this Section 5.3 is meant to confer upon the Institutional
Purchaser the right to cause the Board to appoint any specific person(s) to
serve as a director of the Corporation; provided, however, that the Corporation
shall be obligated to accept one such nominee of the Institutional Purchaser,
under the Corporation’s procedures as described above; provided, further, that
the right to a Board Representative shall not apply if the Institutional
Purchaser ceases to own 50% or more of the Corporation’s capital stock acquired
directly or indirectly as a result of the Transactions.
 
(b)           Any such Board Representative shall be entitled to the same rights
and compensation as the then current directors of the Corporation at any time
such Board Representative is serving as a director.
 
(c)           If the Institutional Purchaser holds over 4.9% of the Common Stock
(assuming conversion of the Preferred Stock) of the Corporation and does not
hold a board seat, for any reason, the Institutional Purchaser shall have the
right to designate, in its sole discretion, one individual (the “Observer”) to
attend all meetings of the Board of Directors of the Corporation.  The Observer
shall not be entitled to vote upon any matters submitted to a vote of the Board
of Directors, but shall be entitled to receive all reports, presentations and
materials as if it were a member of the Board of Directors.
 
 
14

--------------------------------------------------------------------------------


 
5.4           Regulatory Matters.  Each of the Corporation and Institutional
Purchaser agrees to use reasonable efforts to take all actions and to do all
things necessary, proper or advisable to obtain a Fed Determination and any
other authorizations, consents, orders and approvals of all Governmental
Authorities necessary for Institutional Purchaser to purchase the Shares and the
Preferred Stock on the Closing Date on terms consistent with the terms set forth
in this Agreement (including without limitation the ability to appoint a Board
Representative pursuant to Section 5.3 below), including, without limitation,
entering into an agreement with the Federal Reserve providing for such customary
passivity covenants and commitments by the Institutional Purchaser as the
Federal Reserve may require in form and substance satisfactory to the
Institutional Purchaser for purposes of both the BHC Act and the CIBC Act
(provided that Institutional Purchaser shall not be required to forfeit any
rights Institutional Purchaser is specifically entitled to receive pursuant to
this Agreement, including without limitation the ability to appoint a director
pursuant to Section 5.3 below).  Institutional Purchaser and the Corporation
each agree to make an appropriate filing of a notification and report form
pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR
Act”) with respect to the transactions contemplated by this Agreement (including
any proposed or contemplated open market purchases and conversion of Preferred
Stock by the Institutional Purchaser) promptly after the date of this Agreement
and to supply promptly any additional information and documentary material that
may be requested pursuant to the HSR Act.  The Corporation will bear the total
cost of any filings required by Institutional Purchaser under the HSR Act.
 
5.5           Publicity.  Purchaser acknowledges that the Corporation will
publicly announce the entering into this Agreement and the completion of the
Transactions as soon as practicable following the date hereof and in any event
not later than the fourth business day after the Closing Date, and Purchaser
hereby agrees that the Corporation may specifically name Purchaser as one of the
Purchasers of Shares and, in the case of the Institutional Purchaser, the
Preferred Stock, in this offering in any such announcement and in any public
disclosure regarding the Transactions thereafter, provided, however, that prior
to making any such disclosure, the Corporation will provide the Institutional
Purchaser a reasonable period of time (but not more than three business days) to
review and provide input with respect to such disclosure which the Corporation
may, in its reasonable discretion, consider including in such announcement
and/or disclosure.
 
5.6           Indemnification of Purchasers.  The Corporation shall indemnify
and hold Purchasers harmless from and against all claims in respect of all fees
paid or payable to Morgan Stanley, KBW and Blair in connection with this
Agreement and the transactions contemplated thereby.
 
5.7           Indemnification of the Corporation.  Purchaser acknowledges that
he, she or it understands the meaning and legal consequences of the
representations, warranties and covenants contained in Section 4.2 hereof, and
hereby agrees to indemnify and hold harmless the Corporation and its
Subsidiaries, and each of its and its Subsidiaries’ directors, officers,
employees, agents and affiliates, from and against any and all loss, damage or
liability due to or arising out of a breach of any representation or warranty of
the Purchaser contained in this Agreement.
 
 
15

--------------------------------------------------------------------------------


 
5.8           Confidentiality; Confidentiality and Standstill Agreement;
Additional Standstill Commitment.
 
(a)           For so long as a Purchaser owns any Shares or Preferred Stock, the
Purchaser agrees and agrees to cause its Representatives (as defined below) (to
the extent such Representatives are provided any such confidential information
by the Corporation or Purchaser), to keep confidential any information obtained
from the Corporation, except to the extent that such information can be shown to
have been (i) previously known on a non-confidential basis by such Purchaser or
its Representatives (as hereinafter defined), (ii) in the public domain through
no fault of such Purchaser or its Representatives or (iii) later acquired by
such Purchaser from sources other than the Corporation or any of its
Subsidiaries not known by such Purchaser or its Representatives, as applicable,
to be bound by any confidentiality obligation; provided that a Purchaser may
disclose such information if required by judicial or administrative process or
by other requirements of law or national stock exchange, subject to compliance
with the following sentence.  In the event any Purchaser pursuant to this
Agreement or anyone to whom any of them transmit confidential information is
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoenas, civil investigative demand or similar
process) to disclose any such information, such Purchaser shall (x) provide the
Corporation with prompt notice so that the Corporation may seek a protective
order or other appropriate remedy and/or waive such holder’s compliance with the
provisions of this section, (y) furnish only that portion of such information
that such Purchaser is advised by counsel is legally required and (z) at the
Corporation’s expense and direction, exercise its reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded such
information.  For purposes of this Agreement, “Representative” shall mean, with
respect to any person, any of such person’s officers, directors, employees,
agents, attorneys, accountants, consultants, equity financing partners or
financial advisors or other person associated with, or acting for or on behalf
of, such person.
 
(b)           The terms, provisions, rights and obligations of the Purchaser and
the Corporation included in that certain Confidentiality and Standstill
Agreement (the “CA”) previously entered into between the Purchaser and the
Corporation in connection with the evaluation by the Purchaser of the
Transactions contemplated by this Agreement, including such CA, shall terminate
and be of no further force or effect as of the Closing (as contemplated by
Section 7 of the CA).  In addition, each Purchaser agrees that, without the
prior written consent of the Board of Directors of the Corporation, neither such
Purchaser nor its affiliates shall acquire shares of voting or nonvoting stock
(whether in the form of common or preferred stock) of the Corporation if, after
such acquisition, the Purchaser and affiliates would hold more than 14.9% of the
Corporation’s voting stock.
 
5.9           Certain Covenants.
 
(a)           For so long as the Institutional Purchaser or any of its
affiliates holds Shares or any shares of Preferred Stock, the Corporation shall
deliver to the Institutional Purchaser and such affiliates as soon as available,
consolidated statements of income and cash flows of the Corporation and its
Subsidiaries for each month and for the period from the beginning of the fiscal
year to the end of such month, and consolidated balance sheets of the
Corporation and its Subsidiaries as of the end of such fiscal month, setting
forth in each case
 
 
16

--------------------------------------------------------------------------------


 
comparisons to the Corporation’s annual budget and to the corresponding period
in the preceding fiscal year, in each case prepared in accordance with GAAP.
 
(b)           For so long as the Institutional Purchaser or any of its
affiliates holds Shares or any shares of Preferred Stock, the Corporation shall
permit the Institutional Purchaser and its affiliates and any of their
respective Representatives, upon reasonable notice and during normal business
hours and at such other times as the Institutional Purchaser or its affiliates
may reasonably request, to (i) visit and inspect any of the properties of the
Corporation and its Subsidiaries, (ii) examine the corporate and financial
records of the Corporation and its Subsidiaries and make copies thereof or
extracts therefrom and (iii) discuss the affairs, finances and accounts of any
such corporations with the directors, officers and key employees of the
Corporation and its Subsidiaries, and the Corporation shall use its best efforts
to cause the independent accountants of the Corporation and its Subsidiaries to
be available to the Institutional Purchaser, its affiliates and their respective
Representatives (at reasonable times and upon reasonable notice); provided
however, that in the case of each of Section 5.9(a) and 5.9(b) hereof, the
Institutional Purchaser shall, and shall cause its Representatives to, be bound
by the provisions of Section 5.8(a).
 
5.10           Subsequent Sales of Common Stock.  The Corporation shall not take
any action or omit to take any action which would cause the Transactions or any
portion thereof to require a vote of the Corporation’s stockholders.
 
6.            MISCELLANEOUS
 
6.1           Survival of Representations and Warranties.  All statements
contained in any officers’ certificates delivered by or on behalf of the
Corporation or any of its Subsidiaries pursuant to this Agreement or in
connection with the Transactions contemplated hereby will be deemed
representations or warranties of the Corporation under this Agreement.  All
representations and warranties contained in this Agreement made by or on behalf
of the Corporation or the Purchasers will survive the execution and delivery of
this Agreement, any investigation at any time made by or on behalf of the
Corporation or the Purchasers, and the sale and purchase of the Shares and the
Preferred Stock under this Agreement, and, except for representations and
warranties set forth in Section 4.1(h), (i), (j), (k), (l), (m), (n), (o), (p)
and (r) and Section 4.2(k) shall expire on the first anniversary of the Closing
Date.
 
6.2           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by or against the respective
successors and assigns of the parties hereto.
 
6.3           Notices.  All written communications provided for herein are
required to be sent by U.S. Certified Mail or recognized overnight delivery
service (with charges prepaid) and (i) if to a Purchaser, addressed to such
Purchaser at the address as specified for such communications in the Schedule of
Purchasers attached hereto as Schedule I, or at such other address as such
Purchaser may have specified to the Corporation in writing, and (ii) if to the
Corporation, addressed to it at:
 
 
17

--------------------------------------------------------------------------------


 
PrivateBancorp, Inc.
70 West Madison Street
Suite 900
Chicago, Illinois  60602
Attention:  Christopher J. Zinski, Esq.
 
or at such other address as the Corporation may have specified to the Purchaser
in writing.  Notices under this Section 6.3 shall be deemed given only when
actually received.
 
6.4           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PROVISIONS OF SUCH STATE.
 
6.5           Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original, but all such counterparts
shall together constitute one and the same instrument.
 
6.6           Headings.  The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 
6.7           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
6.8           Expenses.  Each Purchaser and the Corporation shall bear all
expenses incurred by it in connection with the Agreement and the Transactions
contemplated hereby; provided however, the Corporation shall promptly reimburse
the Institutional Purchaser and its affiliates for their actual out-of-pocket
costs and expenses (including, without limitation, attorneys’, accountants’,
consultants’ and other advisors’ fees and expenses and any filing fees with
respect to any required regulatory or Government Authority approvals) arising in
connection with this Agreement, the Preemptive and Registration Rights
Agreements and the Transactions, which amount shall not exceed $1,000,000.
 
6.9           Construction.  Each agreement contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
agreement contained herein, so that compliance with any one agreement shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other agreement.  Where any provision herein refers to action to be taken by
any person or entity, or which such person or entity is prohibited from taking,
such provision shall be applicable whether such action is taken directly or
indirectly by such person or entity.
 
[SIGNATURE PAGE FOLLOWS]
 
 
18

--------------------------------------------------------------------------------




If the foregoing correctly sets forth the agreement between the Corporation and
the Purchaser, please indicate your acceptance in the space provided for that
purpose below.
 
 

 
Very truly yours,
 
PRIVATEBANCORP, INC.
 

   By:  

Name:  Larry D. Richman   Title:  President and Chief Executive Officer

 
 
                                   
SEPARATE SIGNATURE PAGE FOR EACH PURCHASER ATTACHED
 
 
19

--------------------------------------------------------------------------------




SIGNATURE PAGE
 


 
________________________________________________________
PURCHASER NAME
____________________________________________________________
No. of Shares to be Purchased
 
 
                                                                     
$28.71                                                          
 
Price per Share
 
 
 
By:______________________________________________________
Name:________________________________________________
Title:_________________________________________________
 
 
 
 
 
Date:______________________________________________________
 
Exact Name for Registration of Shares:
 
________________________________________________________
 
 
Registered Address:
 
________________________________________________________
 
________________________________________________________
 
________________________________________________________
 
 
 
Mailing Address:
 
___________________________________________________________
 
___________________________________________________________
 
___________________________________________________________
 
___________________________________________________________
Contact Person: ___________________________________________
Telephone: ___________________________________________
Facsimile:    ___________________________________________
Email: _______________________________________________
 



 
Number of Shares Owned of Record or Beneficially Prior to
Purchase:                                                                                                                     
*
*     Provide details regarding the nature of any direct or indirect beneficial
ownership: _______________________________________
       _____________________________________________________________________________________________________
 
Provide information regarding any affiliation or business relationship you have
or had with PrivateBancorp, Inc. since January 1, 2004 (other than through stock
ownership):
___________________________________________________________________________________________________________________________________________________________________


20
 